Citation Nr: 0100804	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an aortic heart 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty from March 1960 to March 1964.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1999, the Board remanded this case 
in order to secure additional medical evidence.  The case is 
again before the Board for appellate consideration.



REMAND

The report of the veteran's entrance medical examination, 
dated in March 1960, shows that his heart was clinically 
evaluated as normal, and does not indicate that any cardiac 
impairment or disability was noted.  On separation, however, 
in March 1964, a Grade II systolic blowing murmur at base, 
functional, was recorded.  In December 1996 and thereafter, 
the veteran was accorded treatment for cardiac problems that 
included aortic insufficiency, left ventricular systolic 
dysfunction, a proximal ascending aortic aneurysm, congestive 
heart failure secondary to severe aortic insufficiency, and 
coronary disease with clinical stenosis of the mid-right 
coronary artery.  He underwent coronary artery bypass graft 
times one in 1997.

The veteran's service medical records, other than those 
compiled pursuant to his separation from service, are devoid 
of references to cardiac problems of any sort.  It must also 
be noted that the medical evidence first shows the presence 
of cardiac impairment in December 1996-that is, more than 32 
years following the completion of his service.  However, the 
recent medical evidence also includes statements from private 
physicians who have accorded the veteran treatment to the 
effect that there may be a relationship between his service 
and his current cardiac disability.  In December 1996, a 
private physician indicated that the veteran had a history of 
heart murmur and that his aortic insufficiency was "probably 
of rheumatic origin and has been chronic and worsening over 
the years, based on dilation of the aorta and left 
ventricle."  It must again be noted, however, that the report 
of the veteran's service entrance examination does not 
reflect that a heart murmur was diagnosed at that time; it 
could be surmised that the inservice incurrence of a systolic 
murmur is evidence of an aggravation of the veteran's 
rheumatic-based heart disorder, premised on his indication 
that he had rheumatic fever several years prior to entering 
service.  The Board is therefore of the opinion that addition 
development of the evidence, in the form of a VA cardiology 
examination, should be undertaken, to ensure that VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim.


This case is accordingly REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
cardiology examination in order to 
ascertain whether the cardiac impairment 
initially manifested in 1996 was in any 
manner etiologically or causally related 
to the systolic murmur first identified 
during service and, if so, whether that 
systolic murmur was a manifestation of an 
underlying aortic deficiency, to include 
but not necessarily limited to 
aggravation of a preservice rheumatic 
heart problem.  

All tests indicated should be conducted 
at this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical and legible manner on 
the examination report.  These findings 
should include an opinion on the matter 
raised in the above paragraph as to the 
possible connection between the veteran's 
service and his recent cardiac problems.  
The veteran's claims folder should be 
made available to the examiner for review 
before the examination. 

2.  Following completion of the above, 
the RO should review the claim, and 
determine whether service connection for 
an aortic heart disorder can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
information and to ensure satisfaction of due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




